     8:19-cv-01548-BHH        Date Filed 02/26/21      Entry Number 33       Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Teresa Ann Anderson,                   ) Civil Action No.: 8:19-1548-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,       )
                                        )
                          Defendant. )
  ______________________________ )

       This action is brought pursuant to 42 U.S.C. § 405(g), seeking judicial review of the

Commissioner of Social Security’s (“Commissioner”) final decision, which denied Plaintiff

Teresa Ann Anderson’s (“Plaintiff”) claim for disability insurance benefits. The record

includes the report and recommendation (“Report”) of United States Magistrate Judge

Jacquelyn D. Austin, which was made in accordance with 28 U.S.C. § 636 (b)(1)(B) and

Local Civil Rule 73.02(B)(2)(a) (D.S.C.).

       In her Report, the Magistrate Judge recommends that the Court affirm the

Commissioner’s final decision denying benefits. Plaintiff filed objections to the Report, the

Commissioner filed a reply to Plaintiff’s objections, and the matter is ripe for review. See

28 U.S.C. § 636(b)(1) (providing that a party may object, in writing, to a Magistrate Judge’s

Report within 14 days after being served a copy). For the reasons stated below, the Court

adopts the Magistrate Judge’s Report and affirms the Commissioner’s final decision

denying benefits.

                                      BACKGROUND

       Plaintiff filed for disability insurance benefits in October of 2014, alleging disability

beginning on October 16, 2014. Plaintiff’s application was denied initially and upon
      8:19-cv-01548-BHH        Date Filed 02/26/21      Entry Number 33        Page 2 of 8




reconsideration, and Plaintiff requested a hearing before an administrative law judge

(“ALJ”). On February 12, 2018, the ALJ issued a decision denying Plaintiff’s claim. The

Appeals Council denied Plaintiff’s request for review, thereby making the ALJ’s decision the

Commissioner’s final decision for purposes of judicial review. Plaintiff filed this action

seeking judicial review on May 29, 2019.

                                 STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the



                                                2
     8:19-cv-01548-BHH        Date Filed 02/26/21     Entry Number 33      Page 3 of 8




Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). This determination involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to


                                              3
     8:19-cv-01548-BHH        Date Filed 02/26/21     Entry Number 33      Page 4 of 8




       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments
       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) . If the answer
       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. Then, if the

claimant successfully reaches step five, the burden shifts to the Commissioner to provide

evidence of a significant number of jobs in the national economy that the claimant could

perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since October 16, 2014, the alleged onset date. Next, the ALJ determined that

Plaintiff has the following severe impairments: tennis elbow, degenerative joint disease, and

obesity. The ALJ found that Plaintiff does not have an impairment or combination of

impairments that meet or medically equal the severity of one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1. With regard to Plaintiff’s residual functional

capacity (“RFC”), the ALJ found that Plaintiff could perform the full range of medium work

as defined in 20 C.F.R. §§ 404.1567(c). The ALJ found that Plaintiff is capable of

performing past relevant work as a cashier checker and merchandiser. Thus, the ALJ


                                              4
      8:19-cv-01548-BHH        Date Filed 02/26/21     Entry Number 33        Page 5 of 8




found that Plaintiff has not been under a disability from October 16, 2014, through the date

of the decision.

II.    The Court’s Review

       In this action, Plaintiff asserts that the ALJ erred in developing her residual functional

capacity (“RFC”) by failing to properly consider and evaluate the following: Plaintiff’s

anxiety; her ability to sustain work activity, to bend and stoop, and to use her arms and

hands; and the side effects of her medications.           The Magistrate Judge thoroughly

considered Plaintiff’s claims, outlined the ALJ’s findings and found as follows. First, with

respect to Plaintiff’s alleged anxiety, the Magistrate Judge noted that Plaintiff never alleged

disability based on anxiety and that the record does not contain any diagnosis of anxiety.

Thus, the Magistrate Judge found that the ALJ did not err by failing to consider Plaintiff’s

anxiety. Next, the Magistrate Judge noted that Plaintiff never alleged disability based on

an impairment that would impede her ability to bend or stoop, and that Plaintiff did not

check bending as being affected by her conditions. Likewise, Plaintiff never listed any

medication side effects and denied any medication side effects.               Accordingly, the

Magistrate Judge found that the ALJ did not err by failing to limit Plaintiff’s ability to bend

and stoop or by failing to address side effects of medication. Finally, with respect to

Plaintiff’s assertion that she is limited in her ability to use her arms and hands and that she

is unable to sustain work activity, the Magistrate Judge found that Plaintiff failed to point to

any evidence in the record that the ALJ did not consider. In all, therefore, the Magistrate

Judge found the ALJ’s decision supported by substantial evidence and that the ALJ

provided an adequate explanation of the reasons supporting the decision.



                                               5
      8:19-cv-01548-BHH        Date Filed 02/26/21     Entry Number 33        Page 6 of 8




       Plaintiff filed objections to the Magistrate Judge’s Report, but Plaintiff’s objections

do not specifically respond to any portion of the Report or point to any factual or legal errors

in the Magistrate Judge’s analysis. Instead, Plaintiff’s objections merely reiterate the exact

same arguments presented in her brief. In fact, it is fair to say that Plaintiff’s objections are

simply a regurgitation of her brief. For example, page one of Plaintiff’s objections was

copied directly from pages one and two of Plaintiff’s brief. (Cf. ECF No. 13 at 1-2 and ECF

No. 28 at 1.) Pages two, three, and four of Plaintiff’s objections were copied directly from

pages six, seven, and eight of her brief. (Cf. ECF No. 13 at 6-8 and ECF No. 28 at 2-4.)

And pages five and six of Plaintiff’s objections were copied directly from pages nine, ten,

and eleven of her brief. (Cf. ECF No. 13 at 9-11 and ECF No. 28 and 5-6.)

       The United States District Court for the Western District of Virginia once reviewed

objections to a Magistrate Judge’s Report that were copied directly from prior pleadings and

determined that this practice does not constitute the submission of specific, written

objections and does not entitle a plaintiff to de novo review. See Veney v. Astrue, 539 F.

Supp. 2d 841, 845 (W.D.Va. 2008). In Veney, the plaintiff’s objections were “an almost

verbatim copy of the ‘Argument’ section” of the plaintiff’s brief, and the court explained that

it was improper for Plaintiff “to seek re-argument and reconsideration of her entire case in

the guise of objecting.” Id. at 844; see also Hobek v. Boeing Company, 2017 WL 3085856,

*2 (D.S.C. July 20, 2017). The court explained: “‘The functions of the district court are

effectively duplicated as both the magistrate and the district court perform identical tasks.

This duplication of time and effort wastes judicial resources rather than saving them, and

runs contrary to the purposes of the Magistrates Act.’” 539 F. Supp. 2d at 845 (citation

omitted).

                                               6
      8:19-cv-01548-BHH        Date Filed 02/26/21     Entry Number 33        Page 7 of 8




       Likewise, the Fourth Circuit has held that “to preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or recommendation on that

issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). There the

court explained:

       To conclude otherwise would defeat the purpose of requiring objections. We
       would be permitting a party to appeal any issue that was before the
       magistrate judge, regardless of the nature and scope of objections made to
       the magistrate judge's report. Either the district court would then have to
       review every issue in the magistrate judge's proposed findings and
       recommendations or courts of appeals would be required to review issues
       that the district court never considered. In either case, judicial resources
       would be wasted and the district court's effectiveness based on help from
       magistrate judges would be undermined.

478 F.3d at 22.

       Here, the Court finds that Plaintiff’s objections, which are nothing more than a

repackaging of her prior pleading, lack sufficient specificity to entitle Plaintiff to de novo

review. Stated plainly, Plaintiff is not entitled to the second bite of the apple that she seeks.

In addition, the Court finds that the Magistrate Judge fairly and accurately summarized the

facts and applied the correct principles of law in her thorough Report, and the Court fully

agrees with the Magistrate Judge’s analysis. Accordingly, the Court adopts the Magistrate

Judge’s Report and overrules Plaintiff’s non-specific objections.

                                        CONCLUSION

       Based on the foregoing, it is ordered that the Magistrate Judge’s Report (ECF No.

24) is adopted in full and specifically incorporated herein; Plaintiff’s objections (ECF No. 28)

are overruled; and the Commissioner’s final decision denying benefits is affirmed.



                                               7
     8:19-cv-01548-BHH       Date Filed 02/26/21   Entry Number 33   Page 8 of 8




      IT IS SO ORDERED.

                                               /s/Bruce H. Hendricks
                                               The Honorable Bruce Howe Hendricks
                                               United States District Judge

February 26, 2021
Charleston, South Carolina




                                           8
